      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ALLISON P. SMITH,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Civ. Act. No.: 2:18-cv-870-ECM
                                              )                 (WO)
TOMMY GLASSCOCK,                              )
                                              )
       Defendants.                            )

                       MEMORANDUM OPINION and ORDER

       Now pending before the Court is a motion for summary judgment filed on January

6, 2020, by Defendant Tommy Glasscock (“Glasscock”). (Doc. 38).

       The Plaintiff, Allison Smith (“Smith”), originally filed a complaint in this case on

October 9, 2018, bringing claims against the Chilton County Board of Education,

Glasscock, and Chilton County Board of Education members Lori Patterson, Linda Hand,

Joe Mims, Keith Moore, Pam Price, James Shannon, and Curtis Smith. (Doc. 1). The

parties subsequently filed a Joint Stipulation of Pro Tanto Dismissal as to the claims against

the Chilton County Board of Education, Lori Patterson, Linda Hand, Joe Mims, Keith

Moore, Pam Price, James Shannon, and Curtis Smith. (Doc. 36). The only Defendant

remaining after dismissal, Glasscock, filed the motion for summary judgment which is

currently pending.

       Upon consideration of the briefs and applicable law, and for the reasons that follow,

the motion for summary judgment is due to be GRANTED in part and DENIED in part.
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 2 of 22



                                   I. JURISDICTION

       The Court exercises subject matter jurisdiction over this dispute pursuant to 28

U.S.C. §§ 1331, 1343, and 1367. Personal jurisdiction and venue are uncontested.

                                    II. LEGAL STANDARD

       “Summary judgment is proper if the evidence shows ‘that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1311 (11th Cir. 2018) (quoting FED.R.CIV.P.

56(a)). “[A] court generally must view all evidence and make all reasonable inferences in

favor of the party opposing summary judgment.” Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l

Univ., Inc., 830 F.3d 1242, 1252 (11th Cir. 2016). However, “conclusory allegations

without specific supporting facts have no probative value.” Jefferson v. Sewon Am., Inc.,

891 F.3d 911, 924–25 (11th Cir. 2018). If the record, taken as a whole, “could not lead a

rational trier of fact to find for the non-moving party,” then there is no genuine dispute as

to any material fact. Hornsby-Culpepper, 906 F.3d at 1311 (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       The movant bears the initial burden of demonstrating that there is no genuine dispute

as to any material fact, and the movant must identify the portions of the record which

support this proposition. Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

The movant may carry this burden “by demonstrating that the nonmoving party has failed

to present sufficient evidence to support an essential element of the case.” Id. The burden




                                             2
      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 3 of 22



then shifts to the non-moving party to establish, by going beyond the pleadings, that a

genuine issue of material fact exists. Id. at 1311–12.

                                            III. FACTS

       The facts, viewed in a light most favorable to the non-movant, are as follows:

       Smith was employed by the Chilton County Board of Education from February 2015

to April 2017. She began as a secretary to Glasscock, the Superintendent of the Chilton

County Board of Education. In his position, Glasscock made recommendations regarding

personnel actions to the Board of Education.

       In June 2016, Chilton County Board of Education Personnel Director Walter Fenn

resigned. Smith has testified that although her pay did not change, she began performing

the job duties of the Personnel Director/Assistant Superintendent. (Doc. 39-1 at 185: 11-

21). Smith requested a raise and requested overtime pay and her requests were denied by

Glasscock.

       In addition to her claims regarding pay and overtime, Smith provides evidence to

support claims based on her working environment.1 Smith states in her declaration that

Glasscock gave her hugs, which were a “full frontal, tight embrace, face to face, that would

last 5-10 seconds,” that had sexual overtones, and that deeply offended and embarrassed

her. (Doc. 42-1 at ¶¶36- 40). She testifies in her deposition that during the time she worked

there Glasscock hugged her three or four times. (Doc. 39-1 at 119: 7-14). The last time


1
    The Court recognizes that Glasscock denies that this conduct occurred. Smith’s evidence,
however, is sufficient to create a question of fact as to whether the conduct occurred, so the Court
will consider Smith’s version of the events which is supported by evidence in ruling on the motion
for summary judgment. See Jefferson, 891 F.3d at 924–25.
                                                 3
      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 4 of 22



that Glasscock tried to hug Smith, he said that he loved her, and Smith pushed him away

as he tried forcefully to pull her in. (Doc. 42-1 at ¶¶43, 44).

       Smith has testified in a deposition that Glasscock made various comments which

she characterizes as being of a sexual nature. Smith states in a declaration that Glasscock

said that he would give her a raise but that first she had to “meet his needs.” (Doc. 42-1 at

¶25). She states that she rebuffed Glasscock’s sexual advances. (Doc. 42-1 at ¶26). Smith

states that Glasscock called her into his office and told her she was one of the few people

in his life that he felt this way about and would protect her, but she had to meet his needs.

(Doc. 39-1 at 74: 2-19). She states that she understood this to be a sexual proposition and

says that it was made in an aggressive and angry way. (Doc. 39-1 at 75: 1-13). She also

states that Glasscock told her he felt like they were getting a divorce and that he did not

“need to fuck you.” (Doc. 39-1 at 93:15-17).          Smith testifies in her deposition that

Glasscock asked her to get on her hands and knees under his desk to change out the paper

in her printer and commented on what it looked like with her being under the table. (Doc.

39-1 at 189: 9-20). Glasscock also told Smith that other employees were jealous of them

and their relationship. (Doc. 42-2 at 108). Smith states that Glasscock said he wanted to

show her children’s teachers “who [Smith] belonged to.” (Doc. 42-2 at 107).

       Smith also provides evidence of comments or conduct by Glasscock regarding other

people and employees. She states that Glasscock stood in her office and told Smith that

another female employee was “just embarrassed because she had tried to give him a blow

job at some point.” (Doc. 39-1 at 42: 1-13). Smith also states that Glasscock stood in her

office and discussed a sexual relationship he had had with a friend of Smith’s and the

                                               4
      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 5 of 22



friend’s mother. (Doc. 39-1 at 60: 3-18). Glasscock also referred to a female subordinate

who gave him a “peep show” and told Smith that a Board member wore no panties. Smith

provides evidence that Glasscock came into Smith’s office to point out women vendors

who were getting out of their cars because he liked their short skirts or low-cut blouses.

(Doc. 39-1 at 64: 22- 65: 18). Smith states that Glasscock came into her office and showed

her a video of a male monkey engaged in a sexual act. (Doc. 39-1 at 67: 20-68: 5).

According to Smith’s testimony, Glasscock also made suggestive comments about a

student. (Doc. 42-2 at 109). Glasscock also told Smith about sexual relationships of a

previous Superintendent.     (Doc. 4-2 at 107).     Smith further testifies to conduct by

Glasscock including telling her about an employee who wanted to have sex with him and

that he showed her a text message from an employee about her breasts. (Doc. 39-2 at 234:6-

236:8).

       Smith also provides evidence of aggressive or angry behavior by Glasscock which

she claims contributed to a hostile working environment. She states that in the summer of

2016 he moved her from the front office to the back office where it was more private and

that he began yelling at her more. (Doc. 39-1 at 189: 21-190: 11). Smith also states that

Glasscock made her cry and she witnessed Glasscock make a Board member and other

women cry. (Doc. 42-1 ¶¶49, 50). She states that Glasscock got angry with her over who

cut her hair. (Doc. 42-2 at 108).

       Ultimately, Smith states, Glasscock forced Smith to resign or be fired and told her

that if she said a word about his conduct, he would see to it that she never worked in Chilton

County again. (Doc. 42-1 at ¶54).

                                              5
      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 6 of 22



                                      IV. DISCUSSION

       Glasscock has moved for summary judgment as to the federal and state law claims

against him. The Court begins with the federal claims.

   A. Federal Claims

       1. Equal Pay Act and Fair Labor Standards Act

       Glasscock moves for summary judgment as to the claims under both the Equal Pay

Act (“EPA”) and Fair Labor Standards Act (“FLSA”) on the same grounds; namely, that a

claim cannot be stated against a public official in his individual capacity under those

statutes and that there is no claim remaining in this case under either statute against

Glasscock in his official capacity.

       With respect to the individual-capacity claims, the law in the Eleventh Circuit is

settled. The Eleventh Circuit has clearly held that precedent “establishes as the law of this

circuit that a public official sued in his individual capacity is not an ‘employer’ subject to

individual liability under the FLSA,” and that the “Equal Pay Act is simply an extension

of the FLSA and incorporates the FLSA’s definition of ‘employer.’” Wascura v. Carver,

169 F.3d 683, 686 (11th Cir. 1999) (citing Welch v. Laney, 57 F.3d 1004, 1011 (11th Cir.

1995)).

       Smith contends that Welch and Wascura were wrong decided, citing Hafer v. Melo,

502 U.S. 21 (1991). (Doc. 42 at 38). Hafer, however, is a case decided before Welch and

Wascura. See Evans v. Georgia Reg'l Hosp., 850 F.3d 1248, 1255 (11th Cir. 2017) (stating

that the Eleventh Circuit is “bound to follow a binding precedent in this Circuit unless and

until it is overruled by this court en banc or by the Supreme Court.”). Under binding

                                              6
      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 7 of 22



Eleventh Circuit precedent, therefore, Glasscock in his individual capacity is not subject to

suit under the EPA or FLSA and summary judgment is due to be GRANTED as to those

claims against Glasscock. See Lee v. City of Walthourville, 2019 WL 339631, at *3 (S.D.

Ga. 2019)(finding that Eleventh Circuit precedent is binding that a public official in his

individual capacity is not an employer under the FLSA).

       With regard to the official-capacity claims, Glasscock contends that because a claim

against him in his official capacity is the same thing as a claim against the Board of

Education, and because Smith released her claims against the Board of Education, there is

no official capacity claim remaining against Glasscock. Smith responds that the release of

the claims against the Board of Education did not include claims against Glasscock and,

therefore, she can proceed against Glasscock on claims brought pursuant to the FLSA and

EPA. Smith argues that courts generally do not to allow claims to go forward against an

entity as well as an official in an official capacity because that would be potentially

confusing to a jury, but argues that this case is distinct because the entity is no longer a

party in the case.

       An official capacity claim is the same thing as a claim brought directly against the

governmental entity. See Kentucky v. Graham, 473 U.S. 159, 166 (1985). That is “a suit

against a state official in his or her official capacity is not a suit against the official but

rather is a suit against the official's office.” Will v. Michigan Dep't of State Police, 491 U.S.

58, 71 (1989). In this case, the claims against the entity, which are the same as the claims

against the official in his official capacity, Will, 491 U.S. at 71, have been settled and

released. The claims against Glasscock in his official capacity, therefore, are no longer a

                                               7
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 8 of 22



part of this case.    Furthermore, it is undisputed that Glasscock stopped being the

Superintendent of the Chilton County Board of Education and was hired by the State

Department of Education in August, 2018. (Doc. 39 at 2 & Doc. 39-2 at 19: 11-17). There

is no authority for enjoining a former state official. See Spurrier v. Bd. of Trustees of the

Univ. of Alabama, 2016 WL 4137971, at *5 (N.D. Ala. Aug. 4, 2016). Accordingly, the

Motion for Summary Judgment is due to be GRANTED as to the EPA and FLSA claims

against Glasscock in his official capacity.

       2.   Equal Protection

       In count VI of the complaint, Smith brings a §1983 claim for denial of equal

protection against Glasscock. Glasscock moves for summary judgment on this claim on

the ground that Glasscock’s actions were taken as a private individual and were not state

actions, so there can be no violation of Equal Protection by a state actor. Glasscock argues

that Smith has not shown that conduct by Glasscock was in any way dependent upon or

furthered by state authority and that even though he was her supervisor, the acts she says

he committed were not different than harassment in a private business. Glasscock further

argues that he was acting outside of any discretionary authority given him by state law or

Chilton County Board of Education policy.

       Smith responds that Glasscock had supervisory authority over her and that this case

is to be distinguished from cases relied on by Glasscock wherein harassment was

perpetrated by co-workers without supervisory authority. Smith states in her declaration

that Glasscock promised to give her a raise, but said that first she would have to meet his

needs. (Doc. 42-1 at ¶25). She states that she was “afraid to tell Glasscock no” for fear of

                                              8
      Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 9 of 22



losing her job. (Doc. 42-1 at ¶42). She also testifies in her deposition that Glasscock called

her into his office and told her that she was one of the “few people in his life that he felt

this way about and that he would protect [her], but [she] would have to meet his needs,”

which she described as said in an aggressive, angry way and which she perceived as a

sexual demand. (Doc. 39-1 at 74: 2-75:13). Smith also states that Glasscock told her she

had to resign and that if she reported his conduct, she would never work in Chilton County

again. (Doc. 42-1 at ¶54). Smith states that Glasscock gave her unwanted hugs in the

workplace that deeply offended and embarrassed her. (Doc. 42-1 at ¶¶36, 37). Smith

further testifies in her deposition about incidents which took place in her office, such as a

time when vendors came to the office to talk about services, Glasscock showed Smith their

short skirts or low-cut blouses. (Doc. 39-1 at 65: 1-16). At one point, she requested that

Glasscock move her to a different position, and she was offended when he said he felt “like

we are getting a divorce. I don’t need to fuck you.” (Doc. 39-1 at 93: 12-17). She further

testified that objectionable conduct occurred more often after Glasscock moved her from

the front office to the back office where it was more private. (Doc. 39-1 at 190: 5-11).

       “The traditional definition of acting under color of state law requires that the

defendant in a [section] 1983 action have exercised power possessed by virtue of state law

and made possible only because the wrongdoer is clothed with the authority of state law.”

Myers v. Bowman, 713 F.3d 1319, 1329 (11th Cir. 2013) (quotation omitted). The Eleventh

Circuit has cautioned that whether a government employee is acting under color of law

requires that courts engage in line drawing. See Griffin v. City of Opa-Locka, 261 F.3d

1295 (11th Cir. 2001). “The dispositive issue is whether the official was acting pursuant

                                              9
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 10 of 22



to the power he/she possessed by state authority or acting only as a private individual.”

Myers, 713 F.3d at 1330 (citing Griffin, 261 F.3d 1303). A §1983 defendant who abuses

the power and authority given to her by the state acts under color of state law. Butler v.

Sheriff of Palm Beach Cty., 685 F.3d 1261, 1268 (11th Cir. 2012).

       In Griffin, the Eleventh Circuit examined the facts surrounding a sexual assault of

an employee in evaluating whether her supervisor, a state employee, acted under color of

state law. 261 F.3d at 1305 (holding “Neal's official interactions with Griffin as her boss

during and after work hours, his continual sexual harassment of her during those

interactions, and the ultimate sexual assault constitute an indivisible, ongoing series of

events”). The court found it significant that the defendant utilized his authority as City

Manager to harass and intimidate the plaintiff at the workplace by insisting she owed him

something for “all of the things” that he did for her, including giving her a raise; by

threatening her with her job if she did not do certain things for him; by touching her

inappropriately and continually requesting hugs; and by asking her intimate questions. Id.

The court concluded that it was within that context of “continual exploitation of and

leverage of his authority over Griffin that we find a sufficient nexus between his duties and

obligations as City Manager and Griffin's boss and the abuse of that authority to facilitate

his harassment and ultimate sexual assault of her.” Id. The court explained that this was

not a situation in which the performance of the state official’s duties merely facilitated the

meeting of or development of a relationship, but rather a situation in which the official used

his authority as the employee’s boss to harass and humiliate her during and after work

hours. Id. at 1307. While Griffin is distinct from this case in that it involved a sexual assault

                                               10
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 11 of 22



outside of the workplace, the analysis applies in this case because the Eleventh Circuit

examined conduct within the workplace and concluded that the assault outside of the

workplace was a continuation of action under color of state law in the workplace. Id. at

1306.

        In this case, although Glasscock disputes Smith’s evidence as to his conduct,

creating a question of fact as to that conduct, Smith’s evidence supports a finding that her

supervisor, Glasscock, engaged in conduct very similar to the conduct in Griffin, and

thereby used his authority under state law to facilitate his harassment of Smith by telling

Smith he would help her with a raise and would protect her if she met his needs; threatening

her with her job if she complained; exerting control over placement of her desk which she

states allowed him to increase his angry behavior; touching her in an unwanted manner by

hugging her; and making inappropriate suggestive remarks. This Court concludes, based

on Smith’s evidence viewed in a light most favorable to the non-movant, that this is not a

situation in which Glasscock merely used his position to facilitate a meeting or

development of a relationship, but instead there is sufficient evidence to support a finding

that Glasscock abused the authority given to him by the State to harass Smith. See Butler,

685 F.3d at 1268; Griffin, 261 F.3d at 1306. Because the state-actor argument is the only

basis for summary judgment advanced by Glasscock as to the Equal Protection claim, the

motion for summary judgment is due to be DENIED as to the claim for violation of Equal

Protection against Glasscock in his individual capacity.




                                            11
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 12 of 22



   B. State Law Claims

       1. Breach of Contract, Quantum Meruit, Unjust Enrichment

       In count VII of the complaint, Smith brings one count asserting three related claims:

breach of contract, quantum meruit, and unjust enrichment. In her brief, Smith states that

Glasscock, as Superintendent and Chief Executive Officer of the Chilton County Board of

Education, “breached Smith’s employment contract with the Board.” (Doc. 42 at 43). In

another part of her argument, Smith states that Glasscock’s assertions that he was not

Smith’s employer are unsupported factually and under the law. (Doc. 42 at 45). Therefore,

it is clear that she is not proceeding under a tortious interference theory, but instead

contends that Glasscock, as Superintendent, was a party to the contractual relationship

and/or owed compensation to Smith under her related theories.

       Under Alabama law, a superintendent only makes recommendations to a board of

education regarding personnel matters. Ala. Code §16-8-23 (“a county board of education

appoints, upon recommendation of the superintendent, all principals, teachers, clerical, and

professional assistants.”). In Board of Sch. Comm'rs of Mobile Cty. v. Weaver, 99 So. 3d

1210, 1221 (Ala. 2012), a plaintiff sought reinstatement to a position with a board of

education and named the board and the superintendent as defendants. The court explained

that the superintendent did not have the authority under Ala. Code §16-8-23 to grant the

relief the plaintiff requested. Id. Furthermore, “agents cannot be held liable for a principal's

breach of contract.” Harrell v. Reynolds Metals Co., 495 So. 2d 1381, 1389 (Ala. 1986).

       Under Alabama law, therefore, Glasscock does not have the authority to give Smith

the relief she seeks. In addition, as earlier noted, her federal and state claims against the

                                              12
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 13 of 22



Board of Education and the Board members have been settled and Smith has released all

claims against the Board, which includes claims against Glasscock in his official capacity.

Finally, even if Glasscock had the authority, he is no longer the Superintendent, and so is

not in a position to enforce a contract or provide equitable relief on behalf of the Board of

Education. Accordingly, summary judgment is due to be GRANTED as to Glasscock on

the breach of contract, quantum meruit, and unjust enrichment claims against him in his

official capacity.

       It does not appear that Smith contends that Glasscock individually had a contractual

relationship with her or personally owed her money under a quantum meruit or unjustment

enrichment theory. To the extent that Smith brings individual-capacity claims against

Glasscock in count VII, however, Glasscock argues that he is entitled to summary judgment

on the breach of contract, quantum claims, and unjust enrichment claims because he had

no contractual relationship with Smith, and any claim arising from any contractual

relationship or the withholding of compensation would be against her employer, the Board

of Education.

       The Court agrees that there is no evidence of a benefit to Glasscock individually.

Under state law, the employment contracts are between employees and the boards of

education, not the superintendent. See Ala. Code §16-8-23. Similarly, unjust enrichment

and quantum meruit are equitable remedies arising from a contractual relationship. See

American Family Care, Inc. v. Fox, 642 So.2d 486, 488 (Ala.Civ.App.1994) (“Under the

doctrine of quasi-contract, the law implies a contract, based upon the principles of equity,

to prevent the unjust enrichment of one who knowingly accepts and retains a benefit

                                             13
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 14 of 22



provided at the detriment of another. . .”). To the extent that count VII of the complaint is

brought against Glasscock in his individual capacity, therefore, summary judgment is due

to be GRANTED.

       2. Invasion of Privacy

       In Alabama, “the invasion of privacy tort consists of four distinct wrongs: 1) the

intrusion upon the plaintiff's physical solitude or seclusion; 2) publicity which violates

ordinary decencies; 3) putting the plaintiff in a false, but not necessarily defamatory,

position in the public eye; and 4) the appropriation of some element of the plaintiff's

personality for a commercial use.” Phillips v. Smalley Maintenance Services, Inc., 435

So.2d 705, 708 (Ala.1983). Smith relies on a theory of intrusion upon the plaintiff’s

physical solitude or seclusion.

       To succeed on a claim of intrusion upon seclusion “relating to sexual harassment, a

plaintiff must show: (1) that the matters intruded into are of a private nature; and (2) that

the intrusion would be so offensive or objectionable that a reasonable person subjected to

it would experience outrage, mental suffering, shame, or humiliation.” Ex parte Atmore,

719 So.2d 1190, 1194 (Ala.1998). “While conduct needed to support an invasion of

privacy claim need not be ‘extreme and outrageous,’ in cases where a viable claim for

invasion of privacy exists, the defendant's behavior frequently approaches such a degree.”

Brassfield v. Jack McLendon Furniture, Inc., 953 F. Supp. 1438, 1456 (M.D. Ala. 1996).

       Glasscock moves for summary judgment on the invasion of privacy claim arguing

that Smith’s testimony that Glasscock made comments to her about other women, not

Smith herself; made comments that were not overtly of a sexual nature but which Smith

                                             14
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 15 of 22



perceived as sexually suggestive; and hugged her on three or four occasions, cannot support

a claim of invasion of privacy because the conduct does not rise to the level of proof

required to present a triable issue.

       To sustain a wrongful-intrusion claim, “‘[t]here must be something in the nature of

prying and intrusion,’ . . . even if the intrusion is only into one's ‘emotional sanctum.’”

Thornton v. Flavor House Prod., Inc., 2008 WL 5328492, at *16 (M.D. Ala. 2008)

(citations omitted). For example, an invasion may be a physical intrusion if a defendant

forces himself into the plaintiff’s room, listens in on private affairs, or investigates or

examines private concerns. See McIsaac v. WZEW-FM Corp., 495 So. 2d 649, 652 (Ala.

1986). Consequently, this Court is persuaded that only the instances of conduct which are

considered intrusive should be considered in evaluating an invasion of privacy claim.

Thornton, 2008 WL 5328492, at *16. Conduct about the speaker’s own personal life are

not intrusive and should not be considered part of the claim. Id.

       In this case, there is evidence of comments about Smith needing to meet Glasscock’s

needs which may be considered as intruding on the emotional sanctum. But these sexual

propositions are not sufficiently intrusive under Alabama law where “the dire affront of

inviting an unwilling woman to illicit intercourse has been held by most courts to be no

such outrage as to lead to liability.” McIsaac, 495 So. 2d at 652 (citation omitted). Even

when the arguably sexual propositions are combined with evidence of comments about the

relationship between Smith and Glasscock and the evidence of hugs, only the last of which

was resisted by Smith, the Court cannot conclude that the evidence in this case falls within

the conduct which has been recognized under Alabama law as “sufficient to cause outrage,

                                            15
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 16 of 22



mental suffering, shame or humiliation to a person of ordinary sensibilities.” Thornton,

2008 WL 5328492, at *17. Summary judgment is, therefore, due to be granted as to the

invasion of privacy claim.

       3. Assault and Battery

       “The plaintiff in an action alleging assault and battery must prove ‘(1) that the

defendant touched the plaintiff; (2) that the defendant intended to touch the plaintiff; and

(3) that the touching was conducted in a harmful or offensive manner.’ ” Harper v. Winston

Cty, 892 So.2d 346, 353 (Ala. 2004) (citation omitted). It is well-established that “[a]n

actual injury to the body is not a necessary element of a civil assault and battery.” Surrency

v. Harbison, 489 So.2d 1097, 1104 (Ala.1986).

       Glasscock moves for summary judgment relying on Murdoch v. Medjet Assistance,

294 F. Supp. 3d 1276-77 (N.D. Ala. 2018), in which the court granted summary judgment

to the defendant on an assault claim where there was no evidence that that the plaintiff

“verbally objected to Mr. Berger's touchings when they occurred (or shortly thereafter)” or

any “evidence of a touching that had substantial sexual overtones.” Glasscock cites to

Smith’s deposition and argues that because there were no sexual comments during the hugs

and because she hugged Glasscock back, there is no evidence of assault.

       The Court has reviewed the portion of Smith’s deposition in which she discusses

the hugs, as indicated by Glasscock’s citation to a page within that discussion. Smith

testified that Glasscock hugged her and she “hugged him back, except for the last time.”

(Doc. 39-1 at 118: 1-2). Smith also testified that the last time Glasscock hugged her, he

told her that he loved her (doc. 39-1 at 118: 6-9) and she pushed away as he tried to

                                             16
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 17 of 22



forcefully pull her in. (Doc. 39-1 at 123: 14-18) (Doc. 42-1 at ¶44). Smith also testified

that she may have reported Glasscock’s hugs to a person named Ms. White and to Allie

Ellison. (Doc. 39-1 at 122: 18-22). The facts in this case, therefore, are distinct from those

in Murdoch.

       In Ex parte Atmore Community Hosp., 719 So.2d 1190, 1194 (Ala.1998), the court

reversed summary judgment to the defendant on a claim of battery where the plaintiff

“presented evidence indicating that [defendant] touched her waist, rubbed against her when

passing her in the hall, poked her in the armpits near the breast area, and touched her leg.”

The plaintiff “also presented evidence indicating that each of these touchings was

intentional, was conducted with sexual overtones, and was unwelcome.” Id.

       In this case even if there is no evidence that the first hugs were unwanted, there is

evidence that the final hug was unwanted and that Smith pushed away, and there is

evidence which could tend to show that there was a sexual overtone in that Glasscock said

that he loved Smith during that hug. Accordingly, there is sufficient evidence to create a

triable issue as to assault and battery and summary judgment will be DENIED as to that

claim against Glasscock in his individual capacity.

       4. Intentional Infliction of Emotional Distress

        To provide an intentional infliction of emotional distress, a plaintiff must establish

that, “(1) the defendant ... intended to inflict emotional distress, or should have known that

his or her acts would result in emotional distress; (2) the act [was] extreme and outrageous;

(3) the act ... caused plaintiff['s] distress; and (4) plaintiff ['s] emotional distress [was] so

severe that no reasonable person could be expected to endure it.” K.M. v. Ala. Dep't of

                                               17
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 18 of 22



Youth Servs., 360 F.Supp.2d 1253, 1259 (M.D. Ala. 2005) (citing Harrelson v. R.J., 882

So.2d 317, 322 (Ala.2003)). The tort does not recognize recovery for “mere insults,

indignities, threats, annoyances, petty oppressions, or other trivialities.” Wilborn, 720 F.

Supp. 2d at 1311–12 (citation omitted).

       Alabama caselaw has recognized three categories of an outrageous conduct claim:

1) cases having to do with wrongful conduct in the context of family burials, 2) heavy-

handed insurance settlements, and 3) egregious sexual harassment. Potts v. Hayes, 771

So.2d 462, 465 (Ala. 2000). The Alabama Supreme Court has clarified that the tort is not

limited to those three categories, but has also reiterated that the conduct must be “so

extreme in degree as to go beyond all possible bounds of decency and be regarded as

atrocious and utterly intolerable in a civilized society.” Wilson v. Univ. of Alabama Health

Servs. Found., P.C., 266 So. 3d 674, 677 (Ala. 2017).

       In her brief, Smith argues that because Glasscock had the responsibility to

implement federal laws prohibiting discrimination and harassment, Glasscock’s

outrageous discrimination was in contravention of public policy, which is considered by

Alabama courts in evaluating intentional infliction of emotional distress claims. In support

of her argument she cites Powell v. Harsco Metal, 2013 WL 3242759, at *9 (N.D. Ala.

2013), which in turn relies on Lees v. Sea Breeze Health Care Ctr., 391 F. Supp. 2d 1103,

1108 (S.D. Ala 2005).

       In Lees, the court explained that under Alabama law, an employer cannot treat an

employee in an extreme and outrageous manner, but to constitute a tort, the outrageous

conduct must exceed merely discharging an employee at will and the termination must

                                            18
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 19 of 22



contravene public policy. Id. at 1107. The court pointed to Alabama cases recognizing a

contravention of public policy when a plaintiff was retaliated against for exercising the

right to marry and when a plaintiff was terminated because of pregnancy. Id. In Lees, the

plaintiff claimed that he was harassed on the basis of his having enlisted in the U.S. Air

Force Reserves, which the court found was in contravention of public policy. Id.

       This Court need not address the scope of an outrageous conduct theory based on the

contravention of public policy as applied in this case, because the conduct in this case is

distinct from that discussed in Lees and actually, if sufficient to meet the standard, falls

within a category of conduct which has been recognized; namely, egregious sexual

harassment.2 See Powell v. Harsco Metal, 2013 WL 3242759, at *10 (N.D. Ala. 2013)

(finding that no claim was stated where the allegations were not allegations of conduct

which was “extreme and outrageous,” “like those which have been recognized in Alabama

in the past” and there was no allegation of conduct which contravenes public policy); see

also Shumate v. Selma City Bd. of Educ., 928 F. Supp. 2d 1302, 1330 (S.D. Ala. 2013)

(distinguishing Lees and granting summary judgment where the facts do not fit the limited

categories of outrage previously enumerated), on reconsideration in part, 2013 WL

5758699 (S.D. Ala. Oct. 24, 2013), aff'd, 581 F. App'x 740 (11th Cir. 2014). In other

words, this Court need not analyze this case under a separate public-policy category

because the Alabama Supreme Court already has established a standard for evaluating



2
    The basis for Smith’s argument that Glasscock engaged in gender discrimination in
contravention of public policy is unclear, but appears to arise from her Equal Protection violation
theory, which is premised on sexual harassment.
                                                19
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 20 of 22



outrageous conduct in the context presented in this case: egregious sexual harassment. See

Potts, 771 So.2d at 465; See also McCreight v. AuburnBank, 2020 WL 1061675, at *2

(M.D. Ala. 2020) (declining an extension of the tort of outrageous conduct to a termination

which is a violation of public policy.)

       The question before this Court, therefore, is whether Smith has created a genuine

issue of fact as to whether Glasscock engaged in egregious sexual harassment.

       Considering all of the evidence presented in a light most favorable to Smith, the

evidence directly involving Smith includes physical touching in the form of three or four

hugs, only one of which was resisted; comments that Smith would have to meet

Glasscock’s needs; comments about what other people would think about her being under

Glasscock’s desk; comments about what people thought of their relationship; and a

comment that Glasscock wanted teachers to know who Smith belonged to. Other evidence

of Glasscock’s behavior relates to others, such comments on other women’s appearance,

descriptions of sexual activity by Glasscock and other employees, a graphic video, and a

text about another woman’s breasts.

       Conduct similar to the conduct in this case has been found not to meet the standard

of egregious sexual harassment. See., e.g., Turner v. Hayes, 719 So. 2d 1184, 1187

(Ala.Civ.App.1997)(woman who claimed her supervisor sexually harassed her by touching

her under the armpits, near her breasts, on her leg, trying to look up her skirt, making sexual

innuendo, and touching his genital area in her presence, had not stated facts so “flagrantly

egregious” as to state a claim for outrage), rev'd on other grounds Ex parte Atmore Cmty.

Hosp., 719 So. 2d 1190 (Ala. 1998); Stancombe v. New Process Steel LP, 652 F. App'x

                                              20
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 21 of 22



729, 739 (11th Cir. 2016) (analyzing an Alabama case holding that no extreme or

outrageous conduct occurred where the defendant-supervisor stated that he wanted to have

an affair with the plaintiff, attempted to kiss her, made suggestive remarks, touched her

and put his arm around her, and then terminated her employment because she had refused

his advances); McIsaac, 495 So. 2d at 650-51 (no liability for outrageous conduct where

employer told plaintiff about his affair, asked the employee to be available, tried to kiss

her, looked at her in an inappropriate manner, touched her arm, and tried to fire her for

refusing his advances). The conduct in this case does not rise to the level of extreme and

outrageous conduct so extreme in degree as to go beyond all possible bounds of decency

and be regarded as atrocious and utterly intolerable in a civilized society. See Wilson, 266

So. at 677. Accordingly, summary judgment is due to be GRANTED as to Glasscock on

the outrageous conduct claim.

                                   V. CONCLUSION

       For the reasons discussed, it is hereby ORDERED as follows:

       A. The motion for summary judgment (doc. 38) is GRANTED in part and DENIED

in part as follows:

       1. The Motion is GRANTED and judgment is entered in favor of Defendant

Glasscock in his official and individual capacities against Plaintiff Smith on the federal

FLSA and EPA claims and the state law breach of contract, quantum meruit, unjust

enrichment, invasion of privacy, and outrage claims, and against Glasscock in his official

capacity for violation of Equal Protection and the state law claim of assault and battery.



                                             21
     Case 2:18-cv-00870-ECM-WC Document 48 Filed 05/08/20 Page 22 of 22



       2. The Motion is DENIED as to the federal claim against Glasscock in his individual

capacity for violation of Equal Protection on the basis of sexual harassment and as to the

state-law claim against Glasscock in his individual capacity on the claim of assault and

battery.

       B. The Court having ruled on the Motion for Summary Judgment, the parties Joint

Motion to Stay Scheduling Order Deadlines (doc. 47) is DENIED without prejudice to

being refiled if the parties need an extension of time for some deadlines for a different

reason.

       Done this 8th day of May, 2020.



                                         /s/ Emily C. Marks
                                         EMILY C. MARKS
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                           22
